 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe reject the first contention. It is now well settled that an em-ployer's operations may affect commerce by reason of its purchasesof goods which are brought into the State by its supplier.' Here thevolume of such purchases is substantial.We find, therefore, that theEmployer's operations do affect commerce within the meaning ofSection 2 (7) of the Act. As to the second contention, the record showsthat the Employer's annual purchases of goods originating fromplaces outside the State of Michigan total more than the $50,000 estab-lished as the minimum jurisdictional amount for nonretail enter-prises.2However, the Employer's operations are basically retail innature.We therefore now decide the question left open in theElPaso SandChartiers'country club decisions, and hold that the retailstandard is the applicable standard for operations of the nature en-gaged in by the Employer.As the Employer's gross revenues areless than the $500,000 required under that standard,' we find that itwill not effectuate the policies of the Act to assert jurisdiction herein.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]1 N.L.R B.v.Reliance Fuel Oil Corporation,371 U.S. 2242 SeeSiemons Mailing Service,122 NLRB 81, 85.s El Paso Country Club,Inc, 132 NLRB 9429PennsylvaniaLabor Relations Board (Chartiers Country Club),139 NLRB 741.6 Carolina Suppliesand CementCo, 122 NLRB 88, 89Davis Cafeteria,Inc., and Polly Davis Broward Cafeteria, Inc.andHotel&Restaurant Employees&Bartenders Union,Local339, AFL-CIO.Case No. 12-CA-2606.November 20,1963DECISION AND ORDEROn August 12, 1963, Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of the Act and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the attached Intermediate Report.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The145 NLRB No. 15. DAVIS CAFETERIA, INC., ETC.83rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'1 The Recommended Order Is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondents, Davis Cafeteria, Inc., and Polly Davis Broward Cafeteria, Inc..their officers, agents, successors, and assigns, shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on March 21 and April 4, 1963, by the Hotel & RestaurantEmployees & Bartenders Union, Local 339, AFL-CIO, herein called the Union, theGeneral Counsel, acting through the Regional Director for the Twelfth Region,issued a complaint on April 22, 1963, alleging that the Respondents had violatedSection 8(a)(5) and (1) of the Act by refusing to bargain, on request, with theUnion which had hitherto been certified by the Regional Director of the TwelfthRegion of the Board as the bargaining representative of the Companies' employees.In their answer, Respondents denied having committed any unfair labor practice.As set forth in detailinfra,Respondents' basic position throughout has been thatthey were under no obligation to bargain with the Union because the certificationwhich was issued by the Board in Case No. 12-RC-1603 was invalid and a nullitybecause: (1) the Board is without jurisdiction over them; (2) the units certifiedfor collective bargaining are inappropriate; and (3) certain conduct (describedinfra)improperly influenced the election conducted by the Board among the em-ployees of Polly Davis Broward Cafeteria, Inc.A hearing was held before Trial ExaminerRosannaA. Blake on June 17 and 18,1963, at Miami, Florida.Respondents and the General Counsel were representedby counseland the issuesand the contentions of the parties were set forth on therecord.The chief issue raised and discussed was Respondents' contention that theyhad a legal right to relitigate fully issues raised and decided in the representationproceeding, principally the appropriateness of the bargaining units and the allegedprejudicial effect of certain conduct in connection with the election at one of theCompanies.Following my ruling that I would not permit the relitigationof issuespreviously raised and decided and would not receive evidence known to Respondentsprior to the close of the representationhearing,or which could have been knownto them with reasonable diligence, Respondents made offers of proof with respectto certain of the issues.The offers of proof (which appear in the transcript of theproceeding) were rejected.Respondents also offered documentary evidence withrespect tothe same issues.These, too, were rejected and appear as rejected exhibits.None of the parties presented oral argument but a brief has been received fromcounsel for Respondents.The latter has been carefully considered by me.'Upon the basis of the entire record in the case, I make the following:FINDINGS OF FACT1.THEBUSINESS OF RESPONDENTSAND THELABORORGANIZATION INVOLVEDIn the representation case referred to above (Case No. 12-RC-1603),2 the RegionalDirector for the Twelfth Region in his Decision and Direction of Election (discussedinfra)found as follows with respect to the Respondents' business activities:'The official report of proceedings in this case contains several errors which requirecorrection in order that the transcript accurately reflect statements made at the hearing.2Davi,s Cafeteria, Inc,andPolly Davis Broward Cafeteria, Inc,andHotel & RestaurantEmployees & Bartenders Union, Local 339, AFL-CIO(not published in NLRB volumes). 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis Cafeteria, Inc., and Polly Davis Broward Cafeteria, Inc., are whollyOwned subsidiaries of Miami Cafeteria, Inc., with general offices in Miami,Florida, a multi-State operation controlling several cafeterias in and outsideFlorida.The latter grossed in excess of $800,000 in the operation of DavisCafeteria, Inc., and Polly Davis Broward Cafeteria, Inc., during the past year;and during the same period purchased for them over $138,000 of meats andother food products from local suppliers (who themselves meet the Board's$50,000 direct inflow standard), 90% of which was received from outside theState of Florida.Employer thus meets the Board's standard for assertion ofjurisdiction over retail enterprises.Carolina Supplies and Cement Co., 122NLRB 88, 89;International Restaurant Associates, Inc.,133 NLRB 1088.In the circumstances, the Trial Examiner finds that Respondents at all timesmaterial herein have been and are now engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it would effectuate the purposes ofthe Act to assert jurisdiction herein.Lucas County Farm Bureau Co-operative As-sociation,128 NLRB 458, enfd. 289 F. 2d 844 (C.A.6); Optical Workers' UnionLocal 24859, et al. v. N.L.R.B.,227 F. 2d 687 (C.A. 5), cert. denied 351 U.S. 963.Hotel & Restaurant Employees & Bartenders Union, Local 339, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The underlying representation caseAs previously indicated, Davis Cafeteria, Inc., which is located in Hollywood,Broward County, Florida, and Polly Davis Broward Cafeteria, Inc., which is locatedin Fort Lauderdale, Broward County, Florida, are wholly owned subsidiaries ofMiami Cafeteria, Inc.Thelatterhas itsprincipaloffice in Miami and operates fivecafeterias in and around Miami, all in Dade County, whichadjoinsBroward County.In late November 1962, the Union filed a representation petition with theBoard seeking certification as the collective-bargaining representative of the em-ployees at the Hollywood and Fort Lauderdale cafeterias in a single unit.Ahearing was held in Miami on December 11, 1962. The Employers were representedby counsel and were afforded the opportunity to and in fact did call witnesses whotestified to the amount and nature of purchases made by each Company from twosuppliers(Armour and Company and Swift and Company) and also described thenature andorganizationof the Companies and themannerin which they are managedand operated.The Employers contended that the Board was without jurisdiction over them, thatthe unit sought by the Union was inappropriate for collective bargaining, and assertedthat they had a good-faith doubt that the Union represented a majority of the em-ployees.The Employers' position with respect to the unit was that it should includethe employees of all seven Polly Davis Cafeterias in the area, i e., the two in BrowardCounty and the five in Dade County, or at least should include the four cafeteriaswithin the parent Company's administrative division, i.e., the two sought to berepresentedby the Union in Broward County plus two in Dade County. The Unionstated that it could not "accept" a unit which included any cafeterias located outsideBroward County because its jurisdiction is confined to that county.On December 26, 1962, the Regional Director for the Twelfth Regionissued hisDecision and Direction of Election in which he found that the Employersare engagedin commercewithinthe meaningof the Act and that it would effectuate the purposesof the Act to assert jurisdiction.He also established two bargaining units, unit # 1being composedof the employees of the cafeteria at Hollywood and unit #2 beingcomposed of the employees of the cafeteria at Fort Lauderdale.The facts uponwhich the Regional Director made both his commerceand unitdeterminations werebased upon the undisputedtestimonyof the Employers'witnesses.The Employers requested review by the Board of the Regional Director's com-merce and unit determinations.The request for review was denied on January 23,1963, and elections were scheduled for January 26, 1963.The election at Holly-wood (unit #1) was scheduled for the morning of January 25, and the one at FortLauderdale(unit#2) for the afternoon of the same day. The Union wonthe morningelection by a vote of 28 to 11, and the afternoonelectionby a vote of 20 to 7.Prior to theelection,a Board representative had advised the parties,interalia,thatthe ballots cast at the morning election at Hollywood would not be counted untilthe afternoonelectionat Fort Lauderdale was concluded.At a meeting the day beforethe election, the Union requested that the votes at Hollywood be counted and the re-sult announced immediately following the close of the polls.The Employers objectedto the change. - DAVIS CAFETERIA, INC., ETC.85Shortly before the polls were opened at Hollywood on the morning of January 25,the Board representative announced that the Hollywood votes would be countedand the result announced as soon as the election was over and this was in factdone.Thereafter, the Employers filed timely objections to the election which werebased in part upon the change in procedure described above, the Companies' conten-tion being that the prompt announcement of the results of the voting at unit #I-Hollywood-materially prejudiced the Employers' rights by tainting the atmospheresurrounding the afternoon voting at unit #2-Fort Lauderdale. They renewed theirclaim that the units established were inappropriate and asserted, in addition, that:(1) the Board had not duly considered their request for review of the RegionalDirector's Decision and Direction of Election and that the Board's appeal procedureis arbitrary and capricious; and (2) the Union was actively campaigning among theemployees on the morning and afternoon of the election and was making falsepromises to them during that time.The Regional Director conducted an investigation of the issues raised by the objec-tions.No hearing was held but the Employers were given an opportunity to presentevidence and they submitted the affidavits of nine persons in support of their conten-tion that the announcement of the Hollywood results influenced the results of thelater election at Fort Lauderdale.3 At the conclusion of his investigation, the RegionalDirector issued a Supplemental Decision, Order, and Certification of Representativein which he overruled the objections and certified the Union as the bargaining rep-resentative of the employees in both unit #1 (Hollywood) and unit #2 (FortLauderdale).The Employers' request for review of the Regional Director's SupplementaryDecision, Order, and Certification of Representative was denied by the Board onApril 10, 1963.B. The refusal to bargainFollowing the Board's denial of the Employers' request for review of the RegionalDirector's Supplementary Decision, Order, and Certification of Representative, theUnion requested the Companies to bargain with it and they refused on the groundthat "negotiations would be premature" until the issues which they had raised inthe representation proceeding had been determined by the Board and the courts.In their answer to the complaint, the Respondents asserted as a defense to theallegation that they had violated the Act by refusing to bargain with the Unionbasically the same contentions they had made in the representation case, i.e., thatthe bargaining units were inappropriate, that the announcement of the results of theelection in unit #1 (Hollywood) had improperly influenced the results of the electionin unit #2 (Fort Lauderdale) and that they had a good-faith doubt of the Union'smajority.Their answer also alleged that "new evidence had been discovered whichrequires a redetermination of the bargaining units."At the bearing they moved fordismissal of the complaint on the grounds that the Board is without jurisdictionover them and that even if it has legal jurisdiction, its assertion of jurisdiction wasimproper.Their motion was denied.Respondents did not deny that they had failed to bargain, on request, with theUnion and did not adduce any evidence on this issue.On the contrary, their posi-tion was that they had a legal and constitutional right to relitigate,ab initio,issuesraised and passed upon in the representation proceeding, chiefly the appropriatenessof the bargaining units and their claim that the announcement of the results of themorning election in unit #1 (Hollywood) improperly influenced the results of theafternoon election in unit #2 (Fort Lauderdale).In view of Respondents' statement in their answer that "new evidence had beendiscovered" which required a redetermination of the bargaining units, they werepermitted to identify for the record and offer in evidence numerous documents con-cerning the manner in which the Companies are operated and managed.Many ofthese, as well as numerous offers of proof, were rejected on the ground that the docu-ments or facts were either known to Respondents during the course of the representa-tion proceeding or could have been discovered by them with reasonable diligence.Also rejected for the same reason, were offers of proof and exhibits concerningthe alleged effect on the afternoon election of the announcement of the results ofthe morning voteOn the other hand, evidence and exhibits were received concerning the operationof the Companies since the close of the representation proceeding.Nothing thereinindicates that there has been any change since that time.On the contrary, both the8 The Employers presented no evidence in support of its objection based on the Union'salleged electioneering and false promises and it was not mentioned in the instant proceeding. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony and the exhibits establish that the businesses continue to be operated asbefore.Accordingly, I find that: (1) Respondents tendered no evidence which was notin their possession and/or known to them throughout the representation proceedingor which could not have been discovered with reasonable diligence; (2) Respondentsadduced no evidence concerning any change in their operations since the close ofthe representation proceeding.It follows, therefore, and I find that Respondentspresented no evidence which requires or justifies redetermination of the appropriatebargaining units or of any other issue raised and decided in the representationproceeding.I am therefore bound by the decisions of the Regional Director in the representa-tion case which the Board affirmed by denying the requests for review.As statedby the Supreme Court inPittsburgh Plate Glass Company v. N.L.R.B.,313 U.S.146, 162, where the same issues previously litigated in the underlying representationcase were similarly sought to be relitigated in the complaint case, "a single trial ofthe issues was enough." See alsoIdeal Laundry and Dry Cleaning Co.,140 NLRB1412.I accordingly find that Respondents violated Section 8(a)(5) and (1) of the Actby refusing to bargain with the Union, on request, following the Board's denial ofRespondents' request for review of the Regional Director's Supplemental Decision,Order, and Certification of Representative.III.THE REMEDYHaving found that Respondents have refused and still refuse to bargain collec-tively with the Union in the appropriate units described herein, in violation of Section8(a)(5) and(1) of theAct,myRecommended Order, among other things, willdirect Respondents to cease and desist therefrom and, upon request,to bargain col-lectively with the Union as the exclusive representative of the employees in the unitsset forth above.CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of Section 2(6) and(7) of the Act and it would effectuatethe purposesof the Act to assert jurisdictionherein.2.Hotel & Restaurant Employees & Bartenders Union, Local 339, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.The following units of Respondents' employees are appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act:Unit # 1: All employees employed at Davis Cafeteria, Inc., 1820 HarrisonSt.,Hollywood, Florida, but excluding office clerical employees, guards, andsupervisors as defined in the Act.2321N. Federal Highway, Fort Lauderdale, Florida, but excluding officeclerical employees, guards, and supervisors as defined in the Act.4.On or after February 28, 1963, andat all timesthereafter, the Union was andnow is the representative of Respondents' employees in the appropriate units de-scribed above for the purpose of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By refusing on or about April 26, 1963, and thereafter, to bargain with theUnion, on request, as the exclusive representative of the employees in the above-described appropriate units, Respondents have engaged in andare engaging in anunfair labor practice within the meaning of Section 8(a)(5) and (1) of the Act.6The aforesaid unfair labor practice affects commerce within themeaning ofSection 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record,including therecord in the underlying representation case, I hereby recommend that theRespondents,Davis Cafeteria,Inc., and Polly Davis Broward Cafeteria,Inc., theirofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with Hotel&Restaurant Employees&Bartenders Union,Local 339, AFL-CIO, as the exclusive representative of their employees in theunits found appropriate concerning rates of pay,wages, hours of employment, andother terms and conditions of employment. DAVIS CAFETERIA, INC., ETC.87(b) In any manner interfering with the efforts of the above-named Union to bar-gain collectively with the above-named Companies on behalf of the employees inthe above-described units.2.Take thefollowing affirmative action necessary to effectuate the policies ofthe Act.(a)Upon request,bargain collectively with Hotel & Restaurant Employees &Bartenders Union, Local339, AFL-CIO, as the exclusive bargaining representativeof their employees in the units found appropriate,and, if understandings are reached,embody such understandings in a written agreement or written agreements.(b) Post at their cafeterias at Hollywood and Fort Lauderdale,Florida, copiesof the attached notice marked "Appendix." 4Copies of said notice,to be furnishedby the Regional Director for the Twelfth Region, shall, after being duly signed byRespondents'authorized representative,be posted by Respondents immediately uponreceipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted, and maintained for 60 consecutive days thereafter.Reason-able steps shall be taken to see that said notices are not altered,defaced, or coveredby other material.(c)Notify said Regional Director,in writing,within 20 days from the receipt ofthis Intermediate Report, what steps Respondents have taken to comply herewith.5IIn the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words"A Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"A Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words "ADecision and Order "'In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read."Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL, uponrequest, bargain collectively with Hotel&Restaurant Em-ployees & Bartenders Union,Local339, AFL-CIO, as the exclusive bargainingrepresentative of our employees in the appropriate units described below con-cerning rates of pay, wages,hours of employment,and other terms and condi-tions of employment,and, if understanding is reached,we will enter into asigned agreement or signed agreements of such understanding for a reasonabletime.The appropriate units are:Unit #1:All employees employed at Davis Cafeteria, Inc., 1820 Har-rison St.,Hollywood, Florida,but excluding office clerical employees,guards, and supervisors as defined in the Act.Unit #2: Allemployees employed at Polly Davis Broward Cafeteria,Inc., 2321 N.Federal Highway,Fort Lauderdale,Florida, but excludingoffice clerical employees,guards, and supervisors as defined in the Act.WE WILL NOTin any manner interfere with the efforts of Hotel&RestaurantEmployees&Bartenders Union,Local 339, AFL-CIO, to bargain collectivelyas the exclusive representative of the employees in the bargaining units describedabove.DAVIS CAFETERIA,INC., AND POLLY DAVISBROWARD CAFETERIA, INC.,Employers.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street,Tampa 2, Florida, Telephone No. 223-4623, if theyhave any question concerning this notice or compliance with its provisions.